Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-2, 7-9, 11-14 and 26 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 19-20 and 22-25, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 12/13/19 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT

The application has been amended as follows: 
Claim 1. An aqueous curable binder composition comprising 
a first crosslinker comprising one or more optionally substituted monomeric polycarboxylic acid compounds capable of forming one or more esters with the polysaccharide compound; and
a second crosslinker comprising 1) one or more optionally substituted acrylic acids, maleimide or derivatives thereof capable of undergoing radical polymerization and 2) a free radical initiator, wherein the free radical initiator comprises about 0.05-5 wt.% of the total dry weight of the aqueous curable binder composition and is selected from the group consisting of inorganic peroxides, organic peroxides, azo compounds and combinations thereof, wherein the dry weight ratio of the second crosslinker to the free radical initiator is in a range of 20:1 to 2:0.5;
wherein the total concentration of the first crosslinker and the second crosslinker in the aqueous curable binder composition on a dry basis comprises 2-30_wt.%-by-

Claim 7. The aqueous curable binder composition of claim 1, wherein the optionally substituted monomeric polycarboxylic acid is selected from the group consisting of dicarboxylic acids, tricarboxylic acids, monomeric dicarboxylic and tricarboxylic acids, unsaturated aliphatic dicarboxylic and tricarboxylic acids, saturated aliphatic dicarboxylic and tricarboxylic acids, aromatic dicarboxylic and tricarboxylic acids, unsaturated cyclic dicarboxylic and tricarboxylic acids and saturated cyclic dicarboxylic and tricarboxylic acids; and
wherein the optional substituentis selected from the group consisting of hydroxyl, halo, amino, alkyl, carboxy, alkoxy, anhydride, salt, ester, maleic acid, malic acid, glutamic acid, glutaconic acid, 3-fumarylpyruvic acid, 2,5-furandicarboxylic acid, mesaconic acid, mesoxalic acid, glutaric acid, nedocromil, 4-(gamma-glutamylamino)butanoic acid, neoglutyl, succinic acid and citric acid groups, derivatives thereof and combinations thereof.

Claim 8. The aqueous curable binder composition of claim 1, wherein the one or more optionally substituted acrylic acids or derivatives thereof is selected from the group consisting of acrylamides, methacrylamides, acrylates, methacrylates, acrylic acids, acrylonitrile, bisphenol acrylics, fluorinated acrylicsand polyfunctional acrylics 


Claim 25. The product of claim 23, wherein the aqueous curable binder of claim 1 and the cellulosic particulate or sheet material comprises 

Claim 26. The aqueous curable binder composition of claim 8, wherein the one or more optionally substituted acrylic acids or derivatives thereof are selected from the group consisting of monomeric acrylamide, methacrylamide, monomeric acrylate, methacrylateand acrylonitrile

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Allowable subject matter has been incorporated into independent claim 1. 
Kelly is regarded as the closest prior art of record. 
Kelly, paragraph 41 of the PGPUB, teaches the phosphorous-containing accelerators may be used in the amount of 0.1 wt. % or more, based on the total weight of binder solids, and up to 25 wt. %, or up to 20 wt. %, or, preferably, up to 15 wt. %, and, more preferably, up to 12 wt. %.
The references do not teach the accelerator to be selected from the group consisting of inorganic peroxides, organic peroxides, azo compounds and combinations thereof as claimed in claim 1.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE J COHEN whose telephone number is (571)270-5836. The examiner can normally be reached 10am- 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/STEFANIE J COHEN/Examiner, Art Unit 1732                                                                                                                                                                                                        12/9/21